 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDAsplundhTree ExpertCompany and InternationalUnion of Operating Engineers,Local 465, AFL-CIO. Cases 11-CA-5909 and 11-CA-5921September16, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn May 20, 1975, Administrative Law Judge IvarH. Peterson issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order 2 as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, As-plundh Tree Expert Company, Raleigh, North Caro-lina, its officers,agents, successors,and assigns, shalliThe Administrative Law Judge found that Area Supervisor Kelly ques-tioned employee Atkins, the leading union proponent, concerning unionactivities and askedAtkins which employees were tryingto bring the Unionin.He also statedtoAtkins that he woulddischargethe employees whostarted the union"mess" if he found outwho theywere and warned Atkinsagainst messingwith the Unionif he wished to keep hisjob The Adminis-trative Law Judge also found that a supervisor,Kearney,told employeeSteinsthat Carolina Power and Light would lay offRespondent's employeeswho workedon CarolinaPowerprojects if theygot the UnioninWe findthat such interrogation and threats were unlawful under Sec. 8(a)(1) of theAct. The Administrative Law Judgein his recommended Order directedthat Respondent cease and desist engaging in unlawful interrogation. Hefailed to include a similar provision covering the makingof unlawfulthreats.We shall modifythe order and noticeto correctsuch omission2TheRespondent attacksthe recommended Orderon severalgrounds.First,it claims that at most its dischargeof Atkins, Algood, and Clark-assuming it was unlawful-merely accelerated their economiclayoff by 2weeksand, thus, thata usual reinstatementand backpayorder is unwarrant-ed. However,there is some evidencethatsubsequent to the unlawful dis-charges Respondenthired employees in jobs such as those previously occu-pied bythe dischargees.For that and otherreasonswe find thatthe issuesraised here by the Respondent can best be resolved at the compliance stageof this proceeding.Second,Respondent claimsthat it should not be orderedto offerreinstatementtoAlgood and Clark because, as all parties havestipulated,it hasalreadydone so However,there is no stipulationor otherevidence that Algood and Clark were offered full reinstatement as custom-arily requiredby theBoard.Consequently,we find the usual reinstatement220 NLRB No. 59take the action set forth in the said recommendedOrder, as modified below:1.Add the following as paragraph 1(b) and relet-ter the subsequent accordingly:"(b) Threatening its employees with discharge iftheyengage inunion activities or otherwise supportthe Union."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.order for Algood and Clark is necessary and proper.The claims made hereby Respondent concerning prior offers of reinstatement can, again,best beresolved at the compliance stage of this proceeding Finally, the Respondentclaims Atkins should be demed reinstatement because at the time of hisdischarge he threatened to beat up Kelly.However, at the time of the inci-dent Kelly ignored the remark and there is nothing in the record to suggestAtkins really intended,much less that he actually attempted,to engage inany violence.His comment was clearly nothing more than a rough remarkby a man under the stress of discharge and a wholly insufficient basis, wefind,on which to deny Atkins his right to reinstatement.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employee, for joining or assist-ing International Union of Operating Engineers,Local 465, AFL-CIO, or any other labor organi-zation, or for engaging in other activity protect-ed by the Act.WE WILL NOT unlawfully question employeesabout their union or protected concerted activi-ties.WE WILL NOT threaten our employees withbeing discharged if they engage in union activi-ties or otherwise support the Union.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of any rightguaranteed under Section 7 of the Act, includingthe right to refrain from engaging in any or all ofthe activities guaranteed thereunder.WE WILL offer Craig Algood, Justin Atkins,and John Bruce Clark immediate and full rein-statement to their former jobs, or if those jobsare not available, to substantially equivalent po-sitions, and make them whole for any loss ofearningsthey may have suffered as a result ofour discrimination against them.All our employees are free to become, remain, orrefrain from becoming or remaining, members of theabove-named Union, or any other labor organiza-tion.ASPLUNDH TREE EXPERT COMPANYA DECISIONSTATEMENT OF THE CASEASPLUNDH TREE EXPERT CO.It.THE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of EventsIvAR H.PETERSON,Administrative Law Judge: I heardthese casesin Raleigh, North Carolina, on March 20 and21, which were based on charges, subsequently amended,filed byInternationalUnion of Operating Engineers, Local465,AFL-CIO, herein called the Union, and the com-plaint,as amendedat the hearing, issued by the RegionalDirector for Region 11.1 Briefly stated, the complaint al-leged that since on or about April 24, 1974, the Respondenthad interfered with the Section 7 rights of its employees byquestioning them concerning their union or other concert-ed activities, threatening them with discharge because oftheir union or concerted activities, and terminating threeemployees, (Craig Algood, Justin Atkins, and John BruceClark) on October 18, for thereasonthat they joined orassistedthe Union or engaged in other union or concertedactivities for the purpose of collective bargaining and mu-tual aid and protection. By such conduct, the complaintalleged that the Respondent had engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 2(6) and (7) and 8(a)(1) and (3) of the Act. On Janu-ary 29, the Respondent filed its answer admitting certainjurisdictionalallegationsof the complaint and the supervi-sory status of the individuals so named in the complaint;however, the Respondent denied that it had engaged in anyconduct violative of the Act.Upon the entire record in the case, and from my obser-vation of the witnesses as they testified and careful consid-eration of the briefs filed with me by counsel for the Gen-eral Counsel and the Respondent, on or about April 22, Imake the following:FINDINGS OF FACT1. JURISDICTIONThe Respondent, a Pennsylvania corporation, is engagedin service work for public utilities. Only its Raleigh, NorthCarolina, location is involved in this proceeding. The Re-spondent admits and I find that it meets the jurisdictionalstandards of the Board and is engaged in commerce withinthe meaningof the Act; it is also admitted and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act. The following persons are admittedto have been supervisors within the meaning of Section2(11) of the Act and occupied the positions following theirnames: George Kelly, area supervisor; Joseph Whitley,general foreman;Kenneth Stewart, general foreman;Charles Murray, foreman; Otis L. Green, foreman.1The originalcharge in Case I I-CA-5909 was filed on October 23, 1974,and the charge in Case I I-CA-5921 was filed on October 30. The earliercharge was amended onNovember 19 and January 8 The order consolidat-ing the cases, and the complaint and noticeof hearing were issued on Janu-ary 27.353At the time with which we are here concerned, the Re-spondent was performing work for the Carolina Power &Light Company, herein referred to as CP&L, clearing right-of-way for the installation of transmissionlines.This workconsisted of removing and trimmingtrees, limbs, shrub-bery, and other growth insofar as necessary in order toprovide adequate clearance for the Respondent's lines. Allthe alleged discriminatees were working on the same crewengaged inthe foregoing operations.Late in September Atkins called the president of theNorth Carolina AFL-CIO and arranged a meeting with aunion organizerfor the purpose of endeavoring to organizethe Respondent's employees. Thereafter, employee meet-ingswere held at the HolidayInn inRaleigh. The firstmeeting washeld on September 26 and thereafter everyThursday, with the last meeting being held on October 17.Atkins testified that in addition to himself three other fore-men, Jaffer Tyler, Otis Green, and Alan Perry attendedthese meetings.Atkins passed out some authorization cardsand a pamphlet received from the Union. Atkins relatedthat early in October he had a conversation with Kelly at aservice station some 4 or 5milesfrom Respondent's office.According to Atkins, Kelly asked him if he had heard any-thing about any union activities, to which Atkins replied inthe affirmative and stated that he had been to union meet-ings.He further related that Kelly asked him which em-ployees were attempting to get the Union in but Atkinssaid he did not know all of them and did not give anynames to Kelly. Thereupon, Kelly "told me that this statehad a right to work law and he asked me did I know whatthe right to work law meant." Atkins testified that he an-swered he did not "exactly" know what it meant to whichKelly responded, so Atkins testified, "that means that if wefind out you are going to start amessabout a Union, youcan lose your job," and added that if he found out "whostarted thismessabout the Union they are not going tohave any job," and advised Atkins "if you want to keepyour job I'd advise you don't mess with the Union." JohnMoore, who held the job of foreman at the timein ques-tion, testified that he told General Foreman Stewart "thatthe boys were trying to get the Union in" following themeetingof the employees at the service station, and specifi-callymentioned Atkins. During the week ending October12, employee Steins discussed the Union with SupervisorsKearney and Moore. According to Steins, Kearney saidthat CP&L "would lay us off if we . . . started to get theUnion in." Later on the same day,Steinshad a conversa-tion with Moore who stated that CP&L "would frown on aunion and they would lay us off."The last union meeting among the Respondent's em-ployees was held on October 17. In addition to SupervisorsMurray, Green, and Tyler, the following employees werepresent: Atkins, Algood, Clark, Perry, MacJones, Labing-er, and Steins.On the following day, October 18, all of these men otherthan Steins were laid off. Steins testified, without contra-diction, that he did not think Tyler knew him by name. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent adduced testimony to the effect that theOctober 18 layoff was necessitated,as wasthe earlier oneinMarch and the succeeding one this past February, be-cause of the request from CP&L that the Respondent re-duce its personnel. Forester Massey, of CP&L, whom Icalled as a witnessto identifya certaindocument, testifiedthat, in the morning of October 15, he had a conversationwith Area Supervisor Kelly in which he informed Kellythat CP&L "would continue to pay for the services of thelog loader and the other matters, including wages for thecrews necessary to operate the log loader, and the bombar-dier, until October 29." In his letter dated October 15 toKelly, Massey stated that because of the "great lack of newwork here in the Raleigh area, I believe we'd better haveyou remove 2 climbing crews, too," in addition to discon-tinuing operating the bombardier, because in his viewCP&L would not "need so many climbing crews whichhave been doing the new work, in the main,as we ..."However, Massey did not mail the letter until October 22.Massey further related that, on October 14, Atkins cameinto the office and was told that CP&L "had no more workfor the log loader to be done, that we had a open positionin another crew and we asked him at that time if he wouldaccept the position as a climber, temporarily, sir." To this,soMassey testified, Atkins said that he needed a day ortwo off to attend to some personal business and that hewould advise Massey. Kelly testified that the October 18layoffswere precipitated by directions from Massey. Inthis regard, he related that Massey told him that the Re-spondent would have to let certain crews go and that hewould write Kelly a letter confirming the conversation. Ac-cording to Kelly, he received the letter "the last part of thefollowing week," after having been informed by telephonefrom Massey, who was on vacation, that he had come intothe office on Tuesday and had forgotten to mail the letter.Kelly stated that he told Massey that he had already "tak-en care of the cuts."Kelly, when asked whether he had any knowledge as toany union activity engaged in by any of the three allegeddiscriminateesprior to their layoff on October 18, an-swered that he "had no factual information." If this answermeans thathe knew nothing about any employee havingengaged inunion activity, I do not believe it. As previouslyrelated, Tyler admitted that he discussed the union activi-ties of the employees with all the foremen and supervisors,and that Otis Green, who had been employed by the Re-spondent prior to October 18, when he was laid off,testi-fied that he had attendedunion meetings,and had spokentoGeneral Foreman John Boykin thereafter. Green, in re-sponse toa question whether he told Boykin that he hadbeen at a union meeting,replied, "Oh, he knowed that, Ididn't have to tell him." Charles Murray, who had beenemployed by the Respondent during September and Octo-ber, testified that he attended more thanone union meet-ing and,in a conversationwithGeneral Foreman JoeWhitley, concerning the meeting at the servicestation, stat-ed that he thought it had to do with the Union. Whitley, soMurray testified, asked him what he thought about thematter, to which Murray replied that he had never been amember of a union but that, if it would help the men, hewas in favor of it. Foreman John Moore testified that, dur-ing the week ending October 11, he had a conversationwith Steins concerning the Union, in which Steins statedthat he was going to a union meeting, Moore testified thathe replied, "I told him I was not having anything to dowith it, that I didn't want no part of it." He also testifiedthat he told General Foreman Stewart "that the boys weretrying to get the Union in," and that he named Atkins inthat connection. General Foreman Kearney testified thatthere was talk about the Union's organizing effort amongthe employees, about the time that the meeting at the ser-vice station was held.We turn now to a consideration of the alleged superviso-ry status of Atkins. Until October 14 or 15, Atkins wasclassified as "log loader foreman," at an hourly rate of$4.10 an hour. The acknowledged supervisory foremenwere paid $4.64 an hour. With the exception of an 11-weeklayoff following mid-March 1974, Atkins worked continu-ously for the Respondent and, after about the first year,operated a log loader, except that for the last 2 or 3 days heworked as a climber. Customarily, Atkins worked alone.However, as General Foreman Boykin testified, on occa-sion another employee would work with Atkins but that itwas "rare that he would take a man with him." Atkins didnot maintain any work records on other employees and hewas never told that he could exercise any supervisory au-thority, and testified that he had never done so.Counsel for the Respondent, in his brief, states thatcounsel for the General Counsel, "while alleging thatRespondent's foremen are supervisors within the meaningof Section 2(11) of the Act, is attempting to simultaneouslymaintain that Atkins, who was a foreman and was paid atthe foreman rate, was not a supervisor...." This posi-tion, he contends, "is not only inexplicable, but at variancewith prior holdings of this very region," and in that con-nection refers to Case 11-RM-1136, in which the RegionalDirector, under date of May 17, 1967, directed an electionamong employees in a unit described as all "overhead lineconstruction and maintenance employees . . . but exclud-ing foremen, office clerical employees, professional em-ployees, guards and supervisors as defined in the Act." Inthis regard, counsel argues that there is no compelling evi-dence or reason "why a distinction should be made as toone foreman the precedental value of prior Eleventh Re-gion decisions should be lightly reversed." He also refers tothe Board's decision in a prior case involving the Respon-dent, 161 NLRB 1397 (1966).2B. Discussion and ConclusionsCounsel for the General Counsel, in his brief, contendsthat the record here discloses the Respondent had knowl-edge of the union activity in which the alleged discrimina-tees engaged, and that it was opposed to such activity.Moreover, he contends that the timing of the terminations2 In that case, the Board found ment in certain exceptions filed by theRespondent to the Trial Examiner's decision, and approved the request ofthe Charging Party in that case to withdraw the charge. That case involvedan individual who held the position of crew foreman which, according to theTrial Examiner's decision, was stipulated to be a supervisory position withinthe meaningof the Act. ASPLUNDH TREE EXPERT CO.demonstratesthat theywere occasionedby union activity,and that the mathematical probabilities indicate that theterminations were occasionedby union activity, and finallythat the Respondent held out pretextuous reasons for theterminations.On the other hand,counsel for the Respondent arguesthat its basic position is that Atkins was a supervisor withinthe meaning of Section2(11) of the Actand that "in noway could his separation have violated Section 8(a)(3) ofthe Act as alleged."Moreover,he contends that,even if itbe found that the Respondent violated Section 8(a)(3) interminating Atkins,there is"sufficient,admitted and cor-roborated evidence on the record that Atkins is not entitledto reinstatement or backpay inasmuch as at or about thetime of this separation from Respondent's employ,he seri-ously threatened to assault the very supervisors by whomhe would have to be employed. Nothing in the NationalLabor Relations Act suggests the requirement of the rein-statement of an employee which would interfere with nor-mal plant discipline by an insubordinate employee." Withregard to Algood and Clark, counsel asserts that "there isan utter failure of proof"that the Respondent knew thateither had engaged in union activities.It appears clear that Massey was dissatisfied with theperformance of the bombardier in that it was cutting some4,000 feet of right-of-way per week whereas another ma-chine was cutting between 12,000 and 14,000 feet in thesame period.Kelly related that on October 14 he went toMassey's office and learned that construction work wasdecreasing and that this would necessitate a reduction inpersonnel.According to Kelly, he told Massey that the Re-spondent did not have any work for the log loader and that"if we don't have anything for the machine my consciencewon't let me steal fromhim by tryingto scroungebeyond acertain time to keep it out there even though we did have topay the rent on it on the yard."Concerning this testimony,counsel for the GeneralCounsel asserts that Kelly was asking me "to believe somethingswhich are simply unbelievable."He argues thatKelly's assertions that he"could not in good conscience"continue to charge the operation of the machine to CP&Lisa "strange position,"sinceKelly's "prime obligation"was to the Respondent and inasmuch as it would appearthat CP&L "was perfectly capable of making decisions re-garding its own expenses."Kelly testified that when hespoke to the foremen on October 7 concerning possiblelayoffs he told them that they should, among other things,learn what the right-to-work law means;however, he de-nied that he said anything about the Union or union activi-ties.In this connection,counsel for the General Counselpoints out that Atkins testified that a day or two previouslyKelly had questioned him about the Union and had stated,in substance,that the state right-to-work law permitted theRespondent to discharge employees for engaging in unionactivities.Secondly,he notes that Kearney testified thatabout that time the foremen realized that the state's right-to-work law related to union activities.Counsel for the General Counsel also points out,in con-nection with the termination of Atkins, that Kelly, after helaid off several employees on October 18, later that dayfound a job for TommyEnnis,who had not attended the355October 17 meeting, had no prior experience as a foreman,and was junior to some employees who were laid off.We turn next to a consideration of the terminations, firsttaking up the case of Atkins and his alleged supervisorystatus.Admittedly, Atkins decided when and for how longhe would break for lunch, had an expense account and wasauthorized to charge gasoline, was reimbursed for stampspurchased, and was authorized to spend money for keys.He admitted that, when working as a bucket operator, hecould not purchase stamps, keys, and gasoline using theRespondent's credit. He also admitted that he filled out aform called "Line Clearing Report" as a foreman, but thathe did not do so when an employee. He also testified thathe filled out a sheet that contained the dates and names ofpersons on the crew and the time they started, went tolunch, and quit, and that he mailed these sheets to thecustomer and the general foreman. He also took theforeman's first-aid course and attended foremen'smeetingswhich were not attended by employees.It is, of course, clear that neither the title "foreman" northe rate of pay received by an individual establishes thatthat individual has the authority of a supervisor.In a re-cent case 3 the Board found that an individual classified asa "foreman," who spent between 60 and 75 percent of hisworkday in manual labor, worked alongside the laborers,directed their work and trained them, ordered necessaryamounts of concrete, laid off employees when instructed todo so, and advised supervision concerning absences, wasnot a supervisor within the meaning of Section 2(11) of theAct. InElectricWiring, Inc.,193 NLRB 1059 (1971), theBoard adopted its Trial Examiner's finding (at 1062) thatindividuals who were considered by the vice president ofthat respondent "to be `superintendents' or 'job foremen'in the sense that he places them `in chargeof' building andconstructed projects" on which that respondent was a sub-contractor were nonsupervisory. After carefully consider-ing the evidence, I come to the conclusion that, at no timehere material was Atkins a supervisor within the meaningof Section 2(11) of the Act. There is no evidence that hepossessed or exercised any of the authority that would qua-lify him as a supervisor as that term is defined in the Act.While he did on occasion ask other employees to assist himwith work on the log loader, there is evidence that otheremployees not claimed to be supervisors made similar re-quests.Moreover, it seems clear that on October 14 or 15,Atkins became a member of Green's crew, a position clear-ly of a nonsupervisory nature. Thus, it would appear that,even if Atkins were found to be a supervisor while occupy-ing the position of log loader foreman, at the time of thelayoff on October 18 he was occupying a nonsupervisoryposition.Upon all the evidence I conclude and find that the Re-spondent, by Area Supervisor Kelly, questioned employeeAtkins about union activities and threatened him and otheremployees with discharge if they supported the Union. Inaddition,Steinswas threatened with a mass layoff if theUnion became the employees' collective-bargaining repre-sentative. I further find that, on October 18, the Respon-3 Local 44, Bricklayers,Masons and Plasters InternationalUnion,AFL-CIO,(RaymondInternational,Inc),207 NLRB 354 (1973) 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent laid off eight employees who had attended a unionmeeting the night before,including the alleged discrimina-tees,Atkins, Algood, and Clark. By terminating these threeemployees the Respondent violated Section 8(a)(3) and (1)of the Act.Such conduct, occurring in connection with the opera-tions of the Respondent as described above, has a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYIt having been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. It will berecommended that the Respondent offer Craig Algood,Justin Atkins, and John Bruce Clark immediate and fullreinstatement to their former position or, if not available,to an equivalent position, without prejudice to their senior-ity and other rights and privileges, and make them wholefor any loss of earnings they may have suffered by reasonof the discriminationagainst them,by payment to them ofa sumofmoney equal to that which they would haveearned from the date of their discharge to the date of theoffer of reinstatement,consistent with Board policy setforth in F.W. Woolworth Company,90 NNRB 289 (1950),with interest or backpay to be computed in the manner setforth inIsisPlumbing & Heating Co.,138NLRB 716(1962).Upon the basis of the foregoing findings of fact and con-clusions of law, upon the entire record in these proceed-ings,and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:4In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waivedfor all purposesORDER4Respondent, Asplundh Tree Expert Company, Raleigh,North Carolina,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Questioning employees concerning their union orother protected concerted activities.(b)Unlawfully discharging or otherwise discriminatingagainst any employee or in any other manner interferingwith, restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Craig Algood, Justin Atkins, and JohnBruce Clarkimmediate reinstatementto his former job or,if that job no longer exists, to a substantially equivalentposition, without prejudice to his seniority and other rightsand privileges.(b)Make the said employees whole for any loss of earn-ings they may have suffered by reason of the Respondent'sunlawful discrimination against them in the manner setforth in the section of this decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, reports, and all other records necessary to ana-lyze the amounts of backpay due under the terms of thisrecommended Order.(d) Post at its premises in Raleigh, North Carolina, cop-ies of the attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 11, after being duly signed by a representativeof theRespondent, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify, the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order what stepsthe Respondent has taken to comply herewith.5 In the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant toJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."